Exhibit 10.3

 

LINE OF CREDIT PROMISSORY NOTE

 

July 1, 2005

 

FOR VALUE RECEIVED, as hereinafter set forth and at the times hereinafter
stated, TTSI Holdings Inc., a Indiana corporation (the “Maker”), whose mailing
address is P.O. 421078 Indianapolis, Indiana 46242, hereby agrees as with
Segmentz, Inc. (the “Payee”), whose mailing address is 18302 Highwoods Preserve
Parkway, Tampa, Florida 33647, as follows:

 

1. Advances. Payee will advance to Maker up to $250,000 between July 1, 2005 and
June 30, 2006. No additional advances will be requested or made after June 30,
2006. Advances hereunder will be made by Payee upon receipt of the written
request of the Chief Executive Officer of Maker (or such other person(s) as
Maker may expressly authorize in writing), who is authorized to request advances
and direct the disposition of any such advances until written notice of the
revocation of such authority is received by Payee at the address designated
above. Any such advances will be conclusively presumed to have been made to or
for the benefit of Maker. Such advance requests shall be funded within five (5)
business days of any request.

 

2. Asset Purchase Transaction. This Note is issued in connection with that
certain Asset Purchase Agreement between Maker and Payee of even date herewith
(the “Asset Purchase Agreement”).

 

3. Interest Rate. Interest shall accrue on the unpaid advanced principal of this
Note from the date of such advance(s) until paid in full at the rate of six
percent (6%) per year, calculated on a 365 day year, provided, however, that
upon an Event of Default interest shall accrue as provided in Paragraph 8 hereof

 

4. Security. Maker’s obligations under this Note are secured by the grant of a
security interest in Maker’s accounts receivable and in the assets acquired by
Maker in the transactions set forth in the Asset Purchase Agreement, pursuant to
the terms of a security agreement dated even herewith between Maker and Payee.

 

5. Terms. This Note shall be paid in 60 equal monthly payments of principal and
interest, commencing on July 1, 2006 and continuing monthly thereafter until the
final payment on June 1, 2011 (the “Maturity Date”). Maker may prepay all or any
part of interest or principal without penalty.

 

6. Place of Payment; Holidays. All payments on this Note shall be made to Payee
at the address stated above, or at such other address as Payee shall designate
in writing. If the prescribed date of payment of any of the principal or
interest hereon is a Saturday, Sunday or legal holiday, such payment shall be
due on the next succeeding business day.

 

7. Events of Default and Acceleration. The occurrence of any of the following
events shall constitute an “Event of Default” hereunder: (i) Maker’s failure to
pay timely any amount due hereunder; or (ii) bankruptcy, reorganization,
insolvency or liquidation proceedings



--------------------------------------------------------------------------------

or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against Maker and, if instituted
against Maker, Maker shall by any action or answer approve of, consent to or
acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding or such proceedings
shall not be dismissed within ninety (90) calendar days thereafter; or (iii) any
breach by Maker of any of the terms of this Note, the Security Agreement, the
Asset Purchase Agreement, or any of the documents or agreements executed in
connection with the transactions set forth therein. If any such Event of Default
occurs, Payee may, then or at any time thereafter, at its option, accelerate
maturity and cause the entire unpaid principal balance of this Note, with
interest, fees and charges accrued hereon, to become immediately due and
payable. If Payee waives Payee’s right to accelerate maturity as a result of an
Event of Default hereunder, either one or more time or repeatedly, nevertheless
Payee shall not be deemed to have waived the right to require strict compliance
with the terms of this Note thereafter.

 

8. Interest After Event of Default, Acceleration or Maturity. Upon an occurrence
of an Event of Default hereunder, the entire unpaid balance of said principal
sum and interest then accrued shall bear interest, while such Event of Default
continues both before and after judgment, at twelve percent (12%) per year on
the unpaid balance until paid, calculated on a 365 day year.

 

9. Attorney’s Fees and Expenses. In the event that Payee or other holder of this
Note brings suit hereon, or employs an attorney or incurs expenses to compel
payment of this Note or any portion of the indebtedness evidenced hereby, or to
cure any Event of Default under this Note, whether through suit, probate,
insolvency, reorganization, bankruptcy or any other legal or informal
proceeding, the Maker agrees additionally to pay all reasonable attorney’s fees,
court costs and other reasonable expenses thereby incurred by Payee or other
holder of this Note.

 

10. Waiver. Except as may be required by law, Maker hereby expressly (i) waives
all protest, notice of protest, demand for payment, presentment for payment,
notice of intention to accelerate maturity, notice of acceleration of maturity,
notice of dishonor, bringing of suit, and diligence in taking any action to
collect any amounts called for hereunder and in the handling of properties,
rights or collateral at any time existing in connection herewith; (ii) consents
to and waives notice of any one or more renewals, extensions or modifications of
this Note, whether made to or in favor of the Maker or any other person or
persons, regardless whether such renewal, extension or modification modifies the
terms, interest rate or time for payment of the Note and regardless of the
length of term of the renewal, extension or modification; (iii) consents to and
waives notice of any substitution, exchange or release of any security hereafter
given for this Note; (iv) consents to and waives notice of the release of any
party primarily or secondarily liable hereon; (v) consents to and waives notice
of any other indulgences, none of which shall otherwise affect the liability of
any of said parties for the indebtedness evidenced by this Note; and (vi) agrees
that it will not be necessary for Payee, in order to enforce payment of this
Note, first to institute suit against or to exhaust Payee’s remedies against
Maker or any other party liable hereunder, or to proceed against any other
security for this Note.

 

11. Parties in Interest. This Note may not be assigned by Maker or Payee without
the prior written consent of the other party. This Note will be binding in all
respects upon Maker and inure to the benefit of Payee and its permitted
successors and assigns.

 

2



--------------------------------------------------------------------------------

12. Definitions. The terms “Maker” and “Payee” and other nouns and pronouns
include the singular and/or the plural, as appropriate. The terms “Maker” and
“Payee” also include their respective heirs, personal representatives, permitted
successors and assigns. The term “Payee” includes subsequent permitted holders
of this Note. Where the Maker is a partnership or joint venture, the term
“Maker” also includes each partner or joint venturer in such party’s personal
capacity.

 

13. Choice of Law; Venue. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of Florida,
without regard to the principles of conflicts of law thereof. Each party agrees
that all proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Note (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in Orange County, Florida. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Orange County, Florida for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Note and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. The parties hereto hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Note or the transactions contemplated hereby. If any party shall commence a
proceeding to enforce any provisions of this Note, then the prevailing party in
such proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such proceeding.

 

14. Notice. All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed to have been duly given one (1) business
day after receipt, or, if sent by facsimile, upon receipt of a confirmation of
delivery.

 

THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Note effective as of the date first
set forth above.

 

MAKER:

TTSI Holdings Inc.

Paul Temple

President

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

4